Citation Nr: 9900366	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a vascular disability, 
to include headaches and dementia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R. J.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1957 to 
June 1959, and from October 1961 to November 1978.

This appeal arises before the Board of Veterans Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veterans claim 
seeking entitlement to service connection for vascular 
dementia.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

At the veterans August 1997 hearing, he indicated that he 
had been treated at the VA hospital in Columbia right after 
service.  His wife stated that the veteran had also received 
treatment at Charleston.  It is not clear whether she meant 
the VA Medical Center in Charleston.  They also indicated 
that the veteran had received treatment from a Dr. James 
Koon, who replaced Dr. Berdecia in May 1997.  However, such 
records have not been made part of the veterans claim 
folder.  

When during the course of review, an appellant refers to the 
existence of additional evidence that might make the claim 
well grounded, VA must notify the appellant of the 
significance of the evidence.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  Accordingly, the RO should assist the appellant 
in obtaining VA treatment records from Columbia and 
Charleston after November 1978 as well as any records from 
Dr. James Koon after May 1997. 

Also at the hearing, the veterans wife said that he had been 
on disability since October 1996.  If the veteran is 
receiving social security benefits, then the RO should obtain 
a copy of such decision granting social security benefits and 
all medical records considered by the Social Security 
Administration in their decision.  Murincsak v. Derwinski, 2 
Vet. App. 363, 371 (1992). 

The Board may consider only independent medical evidence to 
support its findings.  If the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

In light of the facts that the veteran has diagnoses of 
dementia and was treated on numerous occasions for headaches 
in service, the veteran should be scheduled for a VA 
examination in order to ascertain the nature and likely 
etiology of any current vascular disorders.  Specifically, it 
must be determined whether the veteran suffers from vascular 
dementia and/or headaches.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records that have not 
already been made part of the claims 
folder.  Specifically, the RO should 
obtain treatment and hospitalization 
records from the VA Medical Centers in 
Columbia and Charleston after November 
1978 as well as any records from Dr. 
James Koon after May 1997.  

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of their decision granting the veteran 
disability insurance benefits as well as 
copies of all medical records considered 
by the Social Security Administration in 
their decision granting the veteran 
disability insurance benefits.

3.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
in accordance with paragraphs 1 and 2 
above, and a copy of this REMAND should 
be made available to the examiner in 
conjunction with the examination.  Such 
tests as the examining physician deems 
appropriate should be performed.  The 
veteran should be examined to determine 
the nature and etiology of all vascular 
disorders that might be present.  The 
examination report should include 
responses to the following medical 
questions:

a.  State as precisely as possible 
the diagnoses of all vascular 
disorders the veteran currently has.  
The examiner should state 
specifically whether the veteran 
suffers from vascular dementia 
and/or headaches.  

b.  If the veteran suffers from 
headaches, the examiner should 
report the frequency and severity of 
any such headaches. 

c.  For each disorder identifies in 
response to item a, above, state a 
medical opinion, to the extent 
feasible, as to the time of onset of 
the disorder.  

d.  For each such identified 
disorder, state a medical opinion, 
to the extent feasible, as to 
whether it is at least as likely as 
not that any vascular disorder, to 
include vascular dementia and/or 
headaches that the veteran currently 
suffers from, are etiologically 
related to the headaches that the 
veteran suffered from while in 
service. 

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellants 
medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veterans claim of entitlement 
to service connection for a vascular 
disability, to include headaches and 
dementia.  In the event that the claim on 
appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
